 AO 91 (Rev. 11/11) Criminal Complaint


                                      UNITED STATES DISTRICT COURT
                                                                 for the
                                                    Middle District of Tennessee

                   United States of America


                                                                                          1 9- M J-
                                V.
                                                                            Case No.                          I' 3 0




                           Defendant(s)


                                                 CRIMINAL COMPLAINT
          I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of                 September 7, 2019               in the county of             Davidson                in the
        Middle         District of          Tennessee          , the defendant(s) violated:

             Code Section                                                     Offense Description
Title 18, United States Code,                  Conspiracy to commit obstruction of justice; Obstruction of justice
Section 371; Title 18, United States           (destruction, alteration or falsification of records in federal investigation)
Code, Section 1519




         This criminal complaint is based on these facts:
SEE ATTACHED STATEMENT IN SUPPORT OF A CRIMINAL COMPLAINT.




         Rf Continued on the attached sheet.



                                                                                                mpla zmat(ignature

                                                                                 BRYNA WARNOCK, HSI SPECIAL AGENT
                                                                                              Printed name and title

Sworn to before me and signed in my presence.


Date:             11/08/2019
                                                                                                Judge's signature

City and state:                      Nashville, Tennessee                         Alistair Newbern, U.S. Magistrate Judge
                                                                                              Printed mane and title



              Case 3:19-cr-00287 Document 1 Filed 11/08/19 Page 1 of 3 PageID #: 1
             STATEMENT IN SUPPORT OF CRIMINAL COMPLAINT

    I, Bryna Warnock, am a Special Agent with the United States Department of Homeland
    Security Immigration and Customs Enforcement (ICE), Homeland Security Investigations
    (HSI), and I have been so employed since March of 2003. Prior to March of 2003, I served
    as a Special Agent with United States Customs Service beginning in October of 2001. As
    a Special Agent with HSI, my duties include, among other things, conducting human
    trafficking investigations and other various criminal law violations in Title 18 of the United
    States Code. This affidavit is submitted in support of a criminal complaint for the arrest of
    XU ZHANG for conspiracy to commit obstruction of justice and for obstruction of justice,
    in violation of Titlel8, United States Code, Sections 371 and 1519.

2. The information contained in this affidavit is based on my experience and training, my
    participation in the investigation, and information received from other law enforcement
    officers and witnesses. Because this affidavit is being submitted for a limited purpose, I
    have set forth only those facts necessary to establish probable cause for the offense. Except
    where otherwise indicated, all statements referred to herein are set forth in substance and
    in part, rather than verbatim and in full.

    On August 22, 2019, Gao Xing, a subject in an international human trafficking
    investigation since early 2017 and who had recently pleaded guilty to a Tennessee state
    charge of promoting prostitution, was arrested pursuant to a federal Criminal Complaint.

4. On September 9, 2019, Gao Xing was scheduled for a preliminary hearing. I was present
   for that hearing and observed an Asian male in the gallery of the court room. I approached
   the male and requested his identification. The Asian male was further identified by New
   York Driver's License ID # 975011202 as Xu ZHANG. ZHANG was believed to be Gao
   Xing's boyfriend at the time—a fact that Xing later confirmed on jail calls.

5. On September 12, 2019, Gao Xing proffered with agents and agreed to cooperate in the
   ongoing human trafficking investigation. As part of this cooperation, Gao Xing provided
   agents with consent to forensically search the cell phone she had in her possession when
   she was arrested on August 22, 2019.

6. On September 18, 2019, Gao Xing was indicted in the Middle District of Tennessee with
   one count of misuse of a passport, in violation of Title 18, United States Code, Section
   1544, two counts of making false statements to federal law enforcement, in violation of
   Title 18, United States Code, Section 1001, and two counts of aggravated identity theft, in
   violation of Title 18, United States Code, Section 1028A. Xing was also being investigated
   for international human trafficking related activity as part of a larger, ongoing investigation
   since early 201—a fact that law enforcement had made her aware of prior to and after her
   arrest.

7. On November 1, 2019, Gao Xing was found hanging from a light fixture in her cell at the
   Daviess County, Kentucky Detention Center ("DCDC") in an apparent suicide. She was
   officially pronounced dead at 9:35 p.m. that evening.



  Case 3:19-cr-00287 Document 1 Filed 11/08/19 Page 2 of 3 PageID #: 2
8. On November 4, 2019, agents conducted a cursory review of a portion of calls made by
   Gao Xing while she was in custody at DCDC. Agents were assisted by a court certified
   Mandarin interpreter. Agents were able to review two calls made by Gao Xing on
   September 7, 2019. Both calls were made as a three-way call, initiated through Xing's
   cellmate, by acquaintances of other inmates who were not incarcerated. Both calls appeared
   to be made through the third parties to an Asian male identified as XU ZHANG, who was
   using phone number 929-393-6762.

9. A brief review of these recorded jail calls by a court certified interpreter and agents
   revealed that, during a call with a start time of "16:57:07," Gao Xing provided ZHANG
   with a method to obtain her online WeChat (a China-based communication platform)
   account login information from Xing's mother in China, and other details pertaining to her
   account. Gao Xing then instructed ZHANG to delete the content of two chat histories and
   a photograph or photograph(s) from Gao Xing's online WeChat account. The two histories
   Xing referenced pertained to `Elmhurst" and "Roasted Pork." During the call, Gao Xing
   indicated that the items she asked ZHANG to delete would make her case or situation
   worse. Gao Xing also instructed ZHANG not to erase anything else because she (Gao Xing)
   had a proffer scheduled with federal agents.

10.During a later recorded jail call on September 7, 2019, with a start time of "22:03:23,"
   ZHANG confirmed that he had deleted the information as Gao Xing had requested.

11. On November 4, 2019, I reviewed the contents of the forensic search that was previously
    conducted on Gao Xing's phone subsequent her proffer on September 12, 2019. A search
   for `Elmhurst" revealed three (3) separate contacts under the name `Elmhurst," all of
   which were associated with what appeared to be individual WeChat accounts. A search
    could not be done for the Chinese characters for "Roasted Pork."

12. On November 5, 2019, I reviewed the contents of the forensic search that was previously
    conducted on Gao Xing's phone subsequent her proffer on September 12, 2019. A search
   for 929-393-6762 revealed 70 entries in the call log dating back to August 1, 2019.

13. Based upon Xing's ongoing criminal investigation, of which both Xing and ZHANG were
   aware, Xing's statements to ZHANG on jail calls regarding her instructions to delete
    WeChat conversations and an image that would negatively affect her criminal
   investigation, and ZHANG's admission regarding their deletion, I submit that there is
   probable cause to believe that XU ZHANG has committed the offenses of conspiracy to
   commit obstruction of justice and obstruction of justice, in violation of Title 18, United
    States Code, Sections 371 and 1519, respectively.




  Case 3:19-cr-00287 Document 1 Filed 11/08/19 Page 3 of 3 PageID #: 3
